Notice of Allowance

Response to Arguments

Applicant’s arguments filed on June 20, with respect to claim(s) 1 and 8-14 have been fully considered [see applicant’s arguments pg. 8-9]. 

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
11. (Currently Amended) A physiological information system comprising: 
a plurality of physiological information sensors configured to acquire physiological information data of a subject being tested, and 
a physiological information processing apparatus communicatively connected to each of the plurality of physiological information sensors, 
wherein the physiological information processing apparatus is configured to transmit a synchronous packet including frame identification information toward each of the plurality of physiological information sensors, and 
wherein each of the plurality of physiological information sensors is configured to: 
acquire respective physiological information data of the subject being tested; 
receive, substantially at a same time as the other plurality of physiological information sensors, the synchronous packet transmitted from the physiological information processing apparatus or a trigger signal associated with the synchronous packet; 
start an AD conversion processing for the acquired respective physiological information data when receiving the synchronous packet or the trigger signal; and 
transmit the respective physiological information data converted into digital data and [[the]] frame identification information corresponding to the digital data to the physiological information processing apparatus.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

In regards to claims 1 and 8-10, the claims are allowed for the reasons provided in the office action mailed on March 18, 2022.

In regards to claims 11-14, the claims are allowed for the same reasons provided for claims 1 and 8-10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either PAIR or Public PAIR. Status information for unpublished applications is available through Private Pair only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on how to access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN US OR CANADA) or (571)272-1000. 

/FRANKLIN D BALSECA/Examiner, Art Unit 2685